United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2915WA
                                  _____________

City of Texarkana, Arkansas,            *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Four Thirteen, Inc.; Aetna Casualty and *
Surety Company,                         *    [UNPUBLISHED]
                                        *
                   Appellees.           *
                                 _____________

                           Submitted: February 10, 1999
                               Filed: February 18, 1999
                                _____________

Before BOWMAN, Chief Judge, and FAGG and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       The City of Texarkana, Arkansas, (the city) contracted with Four Thirteen, Inc.
(the contractor) to build a road. The contractor’s completed work did not meet the
city’s satisfaction, so the city refused to pay the contractor for additional materials
used in the project and demanded the contractor rebuild the road. The contractor
admitted it did not build the road to the contract’s specifications, but claimed the
weather hindered work and the city took no steps to correct known problems with the
roadbed’s subgrade. As ordered by the contract, the parties submitted the dispute to
arbitration. An arbitrator awarded each party damages and the contractor received a
net award of more than fifteen thousand dollars. The city sued in an Arkansas state
court, contesting the award. The contractor and its surety, Aetna Casualty and Surety
Co. (Aetna), removed the case to federal court and the district court granted the
contractor’s and Aetna’s motion for summary judgment. The city appeals, claiming
the arbitrator exceeded his authority in rendering the award.

        Our review of arbitration awards is extremely narrow. See Executive Life Ins.
Co. v. Alexander Ins. Ltd., 999 F.2d 318, 320 (8th Cir. 1993) (per curiam). If the
arbitrator is arguably construing or applying the contract within the scope of the
arbitrator’s authority, a court cannot overturn the arbitrator’s decision even if the
court is convinced the arbitrator committed serious error. See id. at 320. We can set
aside the arbitration award only if the award fails to draw its essence from the
contract. See Osceola County Rural Water Sys., Inc. v. Subsurfco, Inc., 914 F.2d
1072, 1075 (8th Cir. 1990). Having carefully reviewed the record, we are satisfied
that the arbitrator did not exceed his authority in determining the award. The
arbitrator could grant relief in a manner he “deem[ed] just and equitable,” and we
cannot say the arbitrator’s award is not drawn from the essence of the contract. We
conclude the district court correctly granted summary judgment for the reasons stated
in its memorandum opinion, and we affirm without further discussion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-